280 A.2d 534 (1971)
SECURITY STORAGE COMPANY, Employer, Appellant,
v.
William WEISS, Claimant, Appellee.
Supreme Court of Delaware.
June 24, 1971.
William Prickett, of Prickett, Ward, Burt & Sanders, Wilmington, for appellant.
Bruce M. Stargatt and William F. Taylor, of Young, Conaway, Stargatt & Taylor, Wilmington, for appellee.
WOLCOTT, C. J., and CAREY and HERRMANN, JJ., sitting.
PER CURIAM.
The appellee, William Weiss (employee), was awarded workmen's compensation by the Industrial Accident Board as the result of an injury allegedly sustained during the course of his employment by the appellant, Security Storage Company (Security). The award was affirmed by the Superior Court. Security has appealed on the ground that the employee was not acting in the course of his employment at the time of the injury.
In this Court, employee moved to dismiss the appeal as having been filed after the sixty-day period allowed by 10 Del.C. § 148 and Rule 23 of this Court, which provide the praecipe or notice of appeal must be filed within sixty days "after the entry of the judgment" in Superior Court. In the present case, the order of the Court below was contained in a written opinion dated November 20, 1970, which was actually received and entered in the Prothonotary's Office on November 23, 1970. This appeal was filed on January 20, 1971. This period was less than sixty days, since the controlling date is that on which judgment was entered, rather than the date on which the Judge signed the direction that it be entered. Employee's motion to dismiss must accordingly be denied.
The facts are fully set forth in Judge Stiftel's opinion, reported in 272 A.2d 111; they need not be repeated here. For present purposes, it is sufficient to say that we find no reversible error in the holdings made by the Court below. We therefore affirm the judgment on the basis of that Court's opinion, supra.